
	
		I
		112th CONGRESS
		1st Session
		H. R. 2623
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2011
			Mr. King of New York
			 (for himself and Mr. Wolf) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To establish a National Commission to Review the National
		  Response Since the Terrorist Attacks of September 11, 2001.
	
	
		1.Short titleThis Act may be cited as the
			 9/11 Commission Review
			 Act.
		2.EstablishmentThere is established in the legislative
			 branch a National Commission to Review the National Response Since the
			 Terrorist Attacks of September 11, 2001 (referred to as the 9/11 Review
			 Commission).
		3.Purposes of the
			 9/11 Review CommissionThe
			 9/11 Review Commission shall conduct a comprehensive review of the
			 implementation of the recommendations proposed in the report issued by the
			 National Commission on Terrorist Attacks Upon the United States (commonly known
			 as the 9/11 Commission), as established pursuant to section 601 of
			 the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306).
			 The review of the 9/11 Review Commission shall—
			(1)assess the
			 progress and challenges in carrying out the recommendations of the 9/11
			 Commission, including any relevant legislation, Executive order, regulation,
			 plan, policy, practice, or procedure implemented since the attacks of September
			 11, 2001;
			(2)analyze the trends
			 of domestic terror attacks since the attacks of September 11, 2001, including
			 the growing influence of domestic rad­i­cal­i­za­tion and its causes, and
			 recommendations on how Federal, State, and local agencies can deter and
			 mitigate such radicalization;
			(3)investigate
			 whether there exists evidence that was not considered by the 9/11 Commission of
			 any conduct, relationships, or other factors which served in any manner to
			 contribute to, facilitate, support, or assist the hijackers who carried out the
			 terrorist attacks of September 11, 2001; and
			(4)provide additional
			 recommendations with regard to protecting United States homeland security,
			 ensuring interagency intelligence sharing, and other matters relating to
			 counterterrorism policy.
			4.Composition of
			 the 9/11 Review CommissionThe
			 9/11 Review Commission shall be composed of a chairman, to be appointed by the
			 Speaker of the House of Representatives, and a vice chairman, to be appointed
			 by the Majority Leader of the Senate.
		5.Authority of 9/11
			 Review Commission
			(a)Hearings and
			 evidenceThe 9/11 Review Commission, or any panel acting on the
			 authority of the 9/11 Review Commission, may—
				(1)hold hearings,
			 take testimony, receive evidence, and administer oaths; and
				(2)subject to
			 subsection (b)(1), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, electronic communications, papers, and documents, as
			 the 9/11 Review Commission or such designated panel may determine
			 advisable.
				(b)Subpoena
			 authority
				(1)IssuanceUpon
			 the agreement of the chairman and the vice chairman, the chairman may issue a
			 subpoena to compel the production of documents or sworn testimony.
				(2)ProcessSubpoenas
			 issued pursuant to this subsection shall be signed by the chairman or any
			 person designated by the chairman, and may be served by any person designated
			 by the chairman.
				(3)Enforcement
					(A)In
			 generalIn the event that any person fails to obey a subpoena
			 issued pursuant to paragraph (1), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any person failing to obey the order of the court may be
			 held in contempt of the court.
					(B)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the chairman may certify a statement of fact constituting such failure to the
			 appropriate United States attorney, who may bring the matter before the grand
			 jury for its action, under the same statutory authority and procedures as if
			 the United States attorney had received a certification under sections 102
			 through 104 of the Revised Statutes of the United States (2 U.S.C.
			 192–194).
					(c)Information from
			 Federal agencies
				(1)In
			 generalThe 9/11 Review Commission is authorized to secure
			 directly from any executive department, bureau, agency, board, commission,
			 office, independent establishment, or instrumentality of the Government,
			 information, suggestions, estimates, and statistics for the purposes of this
			 Act. Each such department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality shall, to the extent authorized
			 by law, furnish such information, suggestions, estimates, and statistics
			 directly to the 9/11 Review Commission, upon request made by the chairman or
			 the vice chairman.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by the 9/11 Review Commission,
			 including its staff, in accordance with all applicable statutes, regulations,
			 and Executive orders.
				(d)Advisory
			 panelsThe chairman may establish advisory panels composed of
			 individuals, including such experts as the chairman determines appropriate, who
			 may undertake investigations, evaluate evidence, make findings, and provide
			 recommendations to the 9/11 Review Commission.
			(e)ContractingThe
			 9/11 Review Commission may, to such extent and in such amounts as are provided
			 in by appropriations, enter into contracts to enable the Commission to
			 discharge its duties under this title.
			(f)Assistance from
			 Federal agencies
				(1)General Services
			 AdministrationThe Administrator of General Services shall
			 provide to the 9/11 Review Commission, on a reimbursable basis, administrative
			 support and other services for the performance of the 9/11 Review Commission’s
			 functions.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), the heads of Federal departments and agencies may provide to
			 the 9/11 Review Commission such services, funds, facilities, staff, and other
			 support services as such heads may determine advisable and as may be authorized
			 by law.
				(g)Postal
			 servicesThe 9/11 Review Commission may use the United States
			 mails in the same manner and under the same conditions as Federal departments
			 and agencies.
			6.CompensationThe chairman and vice chairman of the 9/11
			 Review Commission may receive compensation in an amount not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which the chairman or vice chairman, as the case may be, is
			 engaged in the actual performance of the duties of the 9/11 Review
			 Commission.
		7.Appointment of
			 staff
			(a)In
			 generalThe chairman, in consultation with the vice chairman and
			 in accord with any rule agreed upon by the 9/11 Review Commission, may appoint
			 and fix the compensation of a staff director and such other personnel as may be
			 necessary to enable the 9/11 Review Commission to carry out its functions,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates, except that no rate of pay fixed
			 under this subsection may exceed the equivalent of that payable for a position
			 at level V of the Executive Schedule under section 5316 of title 5, United
			 States Code.
			(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the 9/11 Review Commission, members
			 and staff of the Commission shall be allowed travel expenses, including per
			 diem in lieu of subsistence, in the same manner as persons employed
			 intermittently in the Government service are allowed expenses under section
			 5703(b) of title 5, United States Code.
			(c)Staff as Federal
			 employees
				(1)In
			 generalAny staff receiving compensation under this section shall
			 be employees under section 2105 of title 5, United States Code, for purposes of
			 chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such title.
				(2)Members of
			 commissionParagraph (1) shall not be construed to apply to the
			 chairman or vice chairman.
				(d)DetaileesAny
			 Federal Government employee may be detailed to the 9/11 Review Commission
			 without reimbursement from the 9/11 Review Commission, and such detailee shall
			 retain the rights, status, and privileges of his or her regular employment
			 without interruption.
			(e)Consultant
			 servicesThe 9/11 Review Commission is authorized to procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, but at rates not to exceed the daily rate paid to a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
			8.Security
			 clearances for Commission members and staffThe appropriate Federal agencies or
			 departments shall provide to the 9/11 Review Commission, to the extent
			 possible, personnel with appropriate security clearances. No person shall be
			 provided with access to classified information under this Act without the
			 appropriate security clearances.
		9.Nonapplicability
			 of Federal Advisory Committee Act
			(a)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the 9/11 Review Commission.
			(b)Public meetings
			 and release of public versions of reportsThe 9/11 Review
			 Commission shall—
				(1)hold public
			 hearings and meetings to the extent appropriate; and
				(2)release public
			 versions of the reports required under this Act.
				(c)Public
			 hearingsAny public hearings of the 9/11 Review Commission shall
			 be conducted in a manner consistent with the protection of information provided
			 to or developed for or by the 9/11 Review Commission as required by any
			 applicable statute, regulation, or Executive order.
			10.Reports of 9/11
			 Review Commission
			(a)Interim
			 reportsThe 9/11 Review Commission may submit to the President
			 and provide to Congress interim reports containing its findings, conclusions,
			 and recommendations, and may submit with such reports any classified
			 annexes.
			(b)Final
			 reportNot later than 12 months after the date of the enactment
			 of this Act, the 9/11 Review Commission shall submit to the President and
			 appropriate congressional committees (as such term is defined in section 101 of
			 the Homeland Security Act of 2002 (6 U.S.C. 101)) a final report, together with
			 a classified annex if such is determined appropriate, containing such findings,
			 conclusions, and recommendations for corrective measures as have been agreed to
			 by the chairman and vice chairman.
			(c)Termination
				(1)In
			 generalThe 9/11 Review Commission, and all the authorities of
			 this Act, shall terminate 30 days after the date on which the final report is
			 submitted under subsection (b).
				(2)Administrative
			 activities before terminationThe 9/11 Review Commission may use
			 the 30-day period referred to in paragraph (1) for the purpose of concluding
			 its activities, including providing testimony to Congress concerning its
			 reports and disseminating the final report.
				11.Funding
			(a)Authorization of
			 appropriationsThere is authorized to be appropriated $1,000,000
			 to carry out this Act.
			(b)Duration of
			 availabilityAmounts made available to the 9/11 Review Commission
			 under this section shall remain available until the termination of the 9/11
			 Review Commission.
			
